Name: COMMISSION REGULATION (EC) No 1315/95 of 9 June 1995 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff
 Date Published: nan

 No L 127/2 HEN Official Journal of the European Communities 10. 6. 95 COMMISSION REGULATION (EC) No 1315/95 of 9 June 1995 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the first subparagraph of Article 13 (7) thereof, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 1149/95 (3), and in particular the first subparagraph of Article 5 (3) thereof, Whereas the first subparagraph of Article 13 (7) of Regu ­ lation (EEC) No 1766/92 and the first subparagraph of Article 5 (3) of Regulation (EC) No 1222/94 make provi ­ sion for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds to be adjusted ; whereas in order Article 1 Advance fixing of export refunds on durum wheat, exported in the form of goods listed in Annex B to Regu ­ lation (EEC) No 1766/92, is suspended until 30 June 1995. Article 2 This Regulation shall enter into force on 10 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1995. For the Commission Martin BANGEMANN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (A OJ No L 136, 31 . 5. 1994, p. 5. (3) OJ No L 116, 23. 5. 1995, p. 1 .